          Case 1:19-cr-00809-WHP Document 30 Filed 03/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 UNITED STATES OF AMERICA                                       :
                           Plaintiff,
                                                                : 1:19-CR-00809-WHP
                             - v. -
                                                                :
 ANTHONY COLLIER
                            Defendant                           :
 -------------------------------------------------------------- X




 Motion in Support of Pretrial Release in efforts to limit the spread of COVID-19


Defendant, Anthony Collier respectfully requests release pursuant to 18 U.S.C. §

3142.

   1. Mr. Collier is currently housed at the Metropolitan Detention Center and is

        scheduled to appear before Your Honor on April 7th, 2020.

   2. Mr. Collier is a 55-year-old man who suffers from Asthma, high blood

        pressure and as recent as last year suffered from an upper respiratory

        infection. Due to Mr. Collier’s medical background he is someone deemed

        “High Risk” and vulnerable to COVID-19, based on the CDC's criteria.

   3. Mr. Collier does not present a risk of violence to members of the community

        nor a flight risk.

   4. Mr. Collier respectfully requests release pursuant to 18 U.S.C. § 3142 under

        the following bail conditions
     Case 1:19-cr-00809-WHP Document 30 Filed 03/27/20 Page 2 of 2




      a. $50,000 bond signed by Mr. Collier’s wife, Toni Collier

      b. Pretrial supervision as directed

      c. Travel restricted to SDNY/EDNY/ Southern District of Florida and

         points in between for travel for court appearances

      d. Surrender all travel documents

      e. Home incarceration

      f. No access to the PII of others, no new bank accounts without the

         permission of pretrial services, and no access to online financial

         information

5. Assistant United States Attorney Andrew Rohrbach have no objection to

   The Court granting this motion.



WHERFORE, Defendant respectfully requests Your Honor enter an Order

granting this motion and release Mr. Collier subject to the conditions listed

above.

cc: AUSA Andrew Rohrbach (ECF)
   AUSA Jonathan Rebold (ECF)



                                            Lance A. Clarke, Esq.
                                            Bernstein Clarke & Moskovitz, PLLC
                                            11 Park Place, Suite 914
                                            New York, New York 10007
                                            Tel. (212) 321-0087
